          Case 1:20-cr-01210-JAP Document 93 Filed 06/05/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                              Plaintiff,

        vs.                                                          No. 20-CR-01210-JAP

CHARLES BRENT JUSTICE,

                              Defendant.

           DEFENDANT’S REPLY TO UNITED STATES’ RESPONSE TO
        DEFENDANT’S OBJECTIONS TO PSR AND MOTION FOR VARIANCE
                     TO THE PRESENTENCE REPORT

        Defendant Charles Brent Justice (“Mr. Justice”), by and through his counsel of record,

Romero & Winder, PC (Joe M. Romero, Jr.), hereby respectfully submits this Reply to the

United States’ Response to Objections to PSR and Motion for Variance to the Presentence

Report (Doc. 91, “Response”).

                                           ARGUMENT

   I.         The Government Does Not Dispute Mr. Justice’s Objections to Paragraphs 14,
              46, 59-60, and 72 of the PSR.

        In its Response, the government does not address Mr. Justice’s objections to the PSR.

See Doc. 88 (objections to paragraph 14, 46, 59-60, and 72 of PSR, Doc. 86). As such, the

government has waived any objection to Mr. Justice’s objections. Patmon v. Mumina, No. 92-

6150, 1992 U.S. App. LEXIS 26264, at *4 (10th Cir. Oct. 6, 1992) (the court ruled that the party

conceded the issue when she failed to address it). Since Mr. Justice’s objections are effectively

undisputed, the PSR should be amended to find or conclude (1) that Mr. Justice did not illegally

purchase or possess an auto sear, nor did he illegally possess the buttstock seized from his home

(Doc. 86, ¶ 14); (2) Mr. Justice was mis-identified as the person involved in the encounter
            Case 1:20-cr-01210-JAP Document 93 Filed 06/05/21 Page 2 of 9




described in paragraph 46 of the PSR (Doc. 86, ¶ 46); and (3) The characterization of Mr. Justice

as having a “substance abuse history” or having a “heavy involvement in partying” is incorrect

(Doc. 86, ¶ 59-60); and (4) Mr. Justice does not have any credit card debt (Doc. 86, ¶ 72).

    II.      The Government’s Objection to Imposing a Downward Variance Based on
             Speculation are Improper.

          “[D]istrict courts may not make ‘unfounded assumptions’ when fashioning a sentence for

a defendant.” United States v. Hughes, 283 Fed. Appx. 345, 353-354 (2008 6th Cir.) (quoting

United States v. Romero, 269 Fed. Appx. 689, 690, 2008 U.S. App. LEXIS 5804, *2 (9th Cir.

March 11, 2008) (unpublished) (citing Gall, 128 S. Ct. at 597) (vacating a sentence in part

because the district court speculated about a defendant's statistical likelihood of becoming a

recidivist)).

          A. Attempting to Paint Mr. Justice in a Negative Light, the Government
             Enumerates Conduct by Mr. Justice Which is Lawful.

          The government’s opposition to the requested variance is, in significant part, based on

speculation. The government’s unfounded allegations and inuendo serve only to prejudice Mr.

Justice by painting him in a negative light. The lawful conduct enumerated by the government

(Doc. 91, at 4-5), regardless of the government’s intimations, weighs in favor of granting Mr.

Justice’s Motion for Downward Variance. For example:

         Contrary to the government’s assertions (Doc. 91, at 4), owning a buttstock – even one
          “designed to attach to a Glock pistol” -- is not illegal. The government has cited to no
          law nor has it presented any evidence of the illegality of owning a buttstock, nor was Mr.
          Justice been charged with owning an illegal buttstock.

         The government continues to allege that Mr. Justice purchased an auto-sear (Doc. 91, at
          4) but presents no evidence that Mr. Justice ever purchased or possessed an auto-sear. See
          Doc. 48-1 search inventory; Doc. 91, at 4 (Search Inventory, does not list an auto-sear as
          an item seized during search).




                                                   2
          Case 1:20-cr-01210-JAP Document 93 Filed 06/05/21 Page 3 of 9




      The government’s continued reference to the “163 government headsets (believed to have
       been taken without permission)” (Doc. 91, at 5 (emphasis added)) is also unsupported by
       evidence, is impermissibly speculative, and only serves to prejudice the defendant.

      Mr. Justice legally owned 17 firearms and 6900 rounds of ammunition which the
       government seized from Mr. Justice’s home during its February 19, 2021, search. The
       government concedes that “the types and quantity of firearms or ammunition at
       Defendant’s residence do not have an impact on Defendant’s total guideline calculation
       as they were lawfully possessed at the time of the instant offense.” Doc. 91, at 5
       (emphasis added).

      Ownership of ballistic armor is legal; Mr. Justice was never charged with the unlawful
       possession of ballistic armor. Doc. 91, at 5.


       The sole factual basis for the crimes to which Mr. Justice has pled are based on his

acknowledged purchase and possession of firearm silencer or suppressor. The remaining

references to firearms related items or property which Mr. Justice lawfully owned, including

firearms or firearms related property he has owned since childhood, is irrelevant and prejudicial

to Mr. Justice’s right to a fair sentence. See United States v. Aragon, 922 F.3d 1102, 1116, 2019

U.S. App. LEXIS 12761, *28 (J. Homes, concurring) (to the extent that the information provided

to the court is relevant, it must lead the court to impose a fair sentence).

       Like many Americans, Mr. Justice is admittedly a firearm enthusiast. He grew up in a

household where firearms were safely used, possessed, serviced, and used for sporting purposes.

A full “[t]hirty-two percent of U.S. adults say they personally own a gun, while a larger

percentage, 44%, report living in a gun household. Adults living in gun households include those

with a gun in their home or anywhere on their property.” “[O]wning more than 40 guns is

actually fairly common in the United States: there are an estimated 7.7 million super-owners.”

Lois Beckett, The gun numbers, The Guardian (Nov. 15, 2017), https://bit.ly/3x2Amif. “Super-

gun owners” own an average of 17 firearms each. Id.




                                                   3
          Case 1:20-cr-01210-JAP Document 93 Filed 06/05/21 Page 4 of 9




       B. The Alleged Concerns of Co-Workers Presented by the Government are
          Baseless, Speculative, and Prejudicial to Mr. Justice’s Right to Fair Sentencing.

       The government submits unsupported claims regarding Mr. Justice by co-workers which

are impermissibly speculative. The court’s evaluation and assessment of the Section 3553

factors is “flawed” when it “rests on speculation rather than evidence bearing ‘sufficient indicia

of reliability.’” United States v. Bradley, 628 F.3d 394, 401, 2010 U.S. App. LEXIS 25364, *19-

20 (citing United States v. Pulley, 601 F.3d 660, 665).

       In contrast with rank speculation, and except for the firearm silencer case before this

Court, Mr. Justice’s life has been one of lawful conduct, respect from his peers and colleagues,

and no evidence of nefarious intentions. The government concedes it has no evidence of Mr.

Justice’s alleged mal-intent when they characterize his conduct only as “possibly nefarious.”

Doc. 91, at 6 (emphasis added). Mr. Justice committed the non-violent criminal offenses to

which he has pled without subterfuge: he used his own name, his own debit card, and his actual

Kirtland Airforce Base home address for delivery of the items he ordered from a legal

ecommerce site on the internet. Supra, n.1. His purchase of an item, known as an inline fuel

filter, which he planned to assemble and use as a firearm silencer. In doing so, he was not

motivated out of any nefarious purpose or violent intent. Rather, he was motivated by an

obsession to study the engineering dynamics of firearms and firearms related items as well as

the challenge of assembling or building such items himself.

       The alleged concerns by co-workers are utterly speculative and thus unreliable. Doc. 91,

¶¶ 1, 4. To wit:

      In its Response, the government references a “former flight chief” who “stated he
       believed Defendant would retaliate (against the flight chief for making the report).” Doc.
       91, ¶ 1 (underline emphasis omitted, italics added). The government’s own Exhibit A
       (Doc. 91-1), however, shows that this alleged concern was based only on the flight
       chief’s “gut feeling” and that Mr. Justice actually “has never physically or verbally

                                                 4
          Case 1:20-cr-01210-JAP Document 93 Filed 06/05/21 Page 5 of 9




       threatened” the flight chief. Doc. 91-1, at 3. The government also provides nothing – no
       specific conduct or statement attributed to Mr. Justice -- on which the so-called “gut
       feeling” was based. In addition, the alleged proposed recommendation for staff to arm
       themselves around Mr. Justice never occurred, because there was never a need for such
       action. The “former flight chief’s” statement was apparently made after Mr. Justice’s
       arrest. It has a “piling on” quality to it given that it is based on an after the fact “gut
       feeling” as opposed to any actual evidence.

      The government asserts that Mr. Justice “was known to keep a notebook listing favorable
       and unfavorable actions of co-workers” (Doc. 91, ¶ 3) and “one co-worker felt the
       notebook presented a potential threat to his safety . . .” Id. (emphasis added). Presumably
       the government is citing to the statements of TSgt Miller. Doc. 91-1, at 3, ¶ 5.b.iii. The
       government’s own exhibit indicates that TSgt Miller “heard rumors” about an alleged
       notebook, but that he had “never seen the notebook and was unaware of any written
       threat.” Id. In addition, “TSgt Miller stated he did not believe SrA Justice was a
       dangerous person and was not aware of any specific threat.” Id. at 4, ¶ 5.b.iv. Again,
       there is no actual evidence as the existence of such a notebook. This assertion is based on
       nothing more than rumor and speculation.

      The government asserts that an unnamed co-worker allegedly saw a .50 caliber rifle in
       Mr. Justice’s truck. Doc. 91, ¶ 2. But according to the government’s own exhibit, this
       unnamed person is also TSgt Miller. Doc. 91-1, at 3, ¶ 5.b.ii. The government never nor
       seized a .50 caliber rifle and has provided no evidence whatsoever of the rifle’s existence,
       of its illegality, or its relevance to this case. See Doc. 91-1, at 3, ¶ 5.a.v (testimony of SA
       Nathan Sorenson) (“No .50 caliber rifle was found during the search of the residence or
       vehicle.”).

      The government points out that during Mr. Justices UCMJ release hearing, his squadron
       commander believed there was a greater than 50% chance Mr. Justice would present a
       flight risk, given the nature of the offense, and that there was a greater than 50% chance
       Mr. Justice would “commit other serious crimes”. Doc. 91, ¶ 5. These unsupported
       beliefs -- or gut feelings – were proven wrong by Mr. Justice’s own conduct. Mr. Justice
       was released on his own recognizance in the UCMJ case. He did not flee, and did not
       commit any criminal offenses, serious or minor. As such, the inclusion of this baseless
       and unsubstantiated prediction is irrelevant and prejudicial.

       Inexplicably, in its Response, the government describes Mr. Justice’s response to a Letter

of Reprimand (“LOR”) as evidence of some undefined nefarious intent or undefined dangerous

predisposition on the part of Mr. Justice. Doc. 91, at 8. Specifically, the government describes

Mr. Justice’s LOR response as a “4-page diatribe defending his own failure to comply and

pointing out other instances of noncompliance of others”. Id. On the contrary, the applicable


                                                 5
             Case 1:20-cr-01210-JAP Document 93 Filed 06/05/21 Page 6 of 9




military regulation provided Mr. Justice the right to respond, and respond candidly, to the

proposed administrative action – which is in fact what he did. Air Force Instruction 36-2907,

Adverse Administrative Actions, at 1.2.6., Dept. of the Air Force (May 22, 2020),

https://bit.ly/3vH8IqI.

        What the government refers to as a “diatribe” is simply Mr. Justice exercising his lawful

and peaceful right, in an administrative proceeding, to defend himself in writing as to the

proposed LOR, explain his version of events, and to provide mitigating information. Id. at

3.4.2.2.

        The government again pursues this pattern of bashing Mr. Justice for doing nothing

wrong when it apparently takes issue with Mr. Justice having filed a motion to suppress in this

case. Doc. 91, at 10. The suppression motion in this case was filed on advice of counsel. As a

non-lawyer, Mr. Justice should not be criticized for consenting to his counsel’s recommendation

to file and litigate a suppression motion in his case. Williams v. Lord, 996 F.2d 1481, 1483 (2d

Cir. 1993) (quoting Crane v. Kentucky,476 U.S. 683, 690, 106 S.Ct. 2142, 2146, 90 L.Ed.2d

636 (1986) (citations omitted); see U.S. Const. amend. VI (“[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to have the assistance of counsel for his defense.”).

       C. Expert Forensic Analysis Has Debunked the Relevance of the Content Seized
          from Mr. Justice’s Phone

           The government misleadingly floods its Response with irrelevant photos retrieved from

Mr. Justice’s cell phone. Doc. 91-3.1 The government thereafter engages again in speculation as

to what Mr. Justice “may have been planning.” Doc. 91, at 9.

       A finding in a sentencing case ‘must be based on evidence before the court, and
       thus in the record, and not on speculation or hypothesis.’ United States v. Moore,

1
 See Doc. 62 and 62-1, Defendant’s Response to Government’s Motion to Admit Intrinsic Evidence and
Evidence Pursuant to Federal Rule of Evidence 404(b) and Exhibit A, Sarah McDermott, Forensic
Pursuit, Report of Forensic Examination.

                                                   6
          Case 1:20-cr-01210-JAP Document 93 Filed 06/05/21 Page 7 of 9




       666 F.3d 313, 322 (4th Cir. 2012); see also United States v. Bradley, 628 F.3d
       394, 400 (7th Cir. 2010) (‘Sentencing judges necessarily have discretion to draw
       conclusions about the testimony given and evidence introduced at sentencing, but
       due process requires that sentencing determinations be based on reliable evidence,
       not speculation or unfounded allegations.’ (quotation omitted)).

United States v. Delgado-Lopez, 974 F.3d 1188, 1193, 2020 U.S. App. LEXIS 29032, *8

(10th Cir. 2008).

       Importantly, not one of the many witnesses interviewed by both the government and Mr.

Justice’s counsel attributed to Mr. Justice in any way, the sentiments or political views described

by the government in its Response (Doc. 91, at 9). Not one person connected Mr. Justice in any

way with racism, white supremacy, violence, or the glorification of mass shooters.

       Of equal importance, the government concedes that the “materials found on Defendant’s

phone are not evidence of a crime.” Doc. 91, at 6. The government also provides no evidence

beyond its own conclusory statements, its own speculation, that Mr. Justice had read or even

knew about these images, viewed them, shared them, or interacted with them in any way. On the

contrary, Sara McDermott, the defense retained forensic expert, “did not locate any evidence that

Mr. Justice intentionally sought out any of the subject sixty-five files (sixty-four images and one

four-page document).” Doc. 62-1, at 1, Report of Forensic Examination. Referencing Exhibit 2

of the government’s Motion to Admit Extrinsic Evidence (Doc. 52-2), which is the same content

attached to the government’s Response here (Doc. 91-3, Ex. C). It is also important to note that

the 64 objectionable images which the government highlights to paint a “possible” violent or

racist picture of Mr. Justice are but a fraction of the 21,061 images actually contained on Mr.

Justices cell phone. Doc. 62-1, at 1.

       In this regard, Ms. McDermott further concluded:




                                                 7
             Case 1:20-cr-01210-JAP Document 93 Filed 06/05/21 Page 8 of 9




           No evidence was located that Mr. Justice authored or posted any of the Instagram
           posts contained in Exhibit 2. Furthermore, nothing in the screenshots indicate
           which user account was logged in at the time the screenshot was taken.

           Forensic Pursuit did not locate any evidence of Mr. Justice liking or commenting
           on the Instagram posts depicted in the screenshots in Exhibit 2.

           No evidence was located suggesting Mr. Justice was communicating with the
           users in the Instagram posts depicted in the Exhibit 2.

Doc. 62-1, at 1-2, Report of Forensic Examination. Ms. McDermott concluded,

           Thirty of the sixty-five files identified by the Government (pages 22-24, the
           second image on page 26 and pages 27-39) originated from the download of a zip
           folder titled ‘Fun Stuff’ hosted on the MEGA platform. A link to this folder is
           contained in the biography of the Instagram account for the steviewonderbubble
           user, which Mr. Justice reportedly followed on Instagram…. In addition, the ZIP
           files contained on Mr. Justice’s device under the MEGA Downloads folder are
           consistent with the ZIP files contained in the ‘Fun Stuff’ folder hosted on MEGA.

           The screenshots of the Instagram posts depicted on pages 22-24, the second image
           on page 26 and pages 27-39 of Exhibit 2 were all copied on 01/20/20 at
           10:16:50AM to the ‘ALL GUN STUFF’ folder. These files are in the MEGA ‘Fun
           Stuff’ zip folder contained in the link on steviewonderbubble’s Instagram account,
           consistent Mr. Justice downloading this file.

           In other words, while seeking a single file from a person he follows on Instagram, Mr.

Justice likely downloaded an entire “zip file” which included files and images not intentionally

sought by Mr. Justice. A “zip file” is one which includes a number of compressed files, some of

which may be files unknown to or unwanted by the user.2 A similar act of downloading files

which were not sought, would be when one downloads a “zip” file from Pacer which includes a

motion and all of the exhibits associated with that motion, even when the party may be seeking

to review only one of the exhibits.

           Ms. McDermott’s thorough analysis of the content found on Mr. Justice’s cell phone

makes clear that there is no evidence that Mr. Justice was in fact aware or had viewed, much less



2
    Zip and Unzip Files, Microsoft Support, https://bit.ly/3i3jFi7 (last visited May 31, 2021).

                                                        8
          Case 1:20-cr-01210-JAP Document 93 Filed 06/05/21 Page 9 of 9




commented upon, all the objectionable content attributed to him by the government. In contrast

with his actual life history and positive and respectful interactions with people of all races and

religions, the government continues to base its argument against a downward variance on

speculation about Mr. Justice having racist or religiously intolerant views and an unfounded

concern about what Mr. Justice “might” have been planning.

                                         CONCLUSION

       WHEREFORE, for the foregoing reasons, Mr. Justice respectfully requests that this

Court grant a downward variance based on a consideration of the factors outlined in 18 U.S.C. §

3553(a) and warranting a sentence in this case of time-served.



                                                      Respectfully Submitted,

                                                      /s/ Joe M. Romero, Jr.
                                                      Joe M. Romero, Jr.
                                                      Romero & Winder, PC
                                                      Attorney for Julian Lucas Garcia
                                                      P.O. Box. 25543
                                                      Albuquerque, N.M. 87125
                                                      (505) 843-9776
                                                      EM: joe@romeroandwinder.com



                                       Certificate of Service

        I hereby certify that, on June 5, 2021, the foregoing pleading was filed electronically
pursuant to CM/ECF procedures for the District of New Mexico, which caused the parties and/or
their counsel to be served by electronic transmission, as more fully reflected by the Notice of
Electronic Filing.

/s/ Joe M. Romero, Jr.
Joe M. Romero, Jr.




                                                  9
